BERDON, J.,
concurring in part and dissenting in part. In the present case, the defendant, a sixteen year old African-American named Marlik Mourning (Marlik), was sentenced to spend three months in prison for each of twelve times that he was late for school. Just days after oral argument, we issued a unanimous per curiam opinion ordering Marlik’s immediate release from prison “for reasons that [would] appear in a full opinion to be released subsequently . . . -”1 State v. Mourning, *253247 Conn. 634, 635, 723 A.2d 316 (1999). We all agreed that “it [was] necessary that [Marlik’s] incarceration be terminated immediately . . . .” 2 Id. Unfortunately, however, my colleagxies are unwilling to address the real injustice that lies at the heart of this case. Instead, they have decided this appeal on a technicality. This disposition will once again fuel the perception among members of the African-American community that our system of criminal justice is stacked against them. See, e.g., State v. Hodge, 248 Conn. 207, 269-74, 726 A.2d 531 (1999) (Berdon, J., dissenting) (observing, inter alia, that “conventional wisdom among African-Americans and other minorities is that they are not treated fairly throughout our judicial system because of their race”); Connecticut Judicial Branch, Statewide Public Trust and Confidence Study (October, 1998) p. 17 (finding that 45.5 percent of Connecticut residents polled believe that “Connecticut courts discriminate against minorities”).
The trial court revoked Marlik’s probation for no reason other than this: he had a habit of sleeping late and, as a consequence, was often tardy for school.3 As her son was led away to prison, Marlik’s mother speculated that the trial court’s sentence was racially motivated. Although there is absolutely no evidence in the record to support such a conclusion, it is clear- that Marlik’s mother believed it.4 Moreover, it is all too easy *254to imagine that other members of the African-American community, upon learning of the circumstances surrounding Marlik’s incarceration, would reach a similar conclusion. Marlik’s mother also repeatedly emphasized that the court’s ruling was “unfair.” With this I agree. To rephrase this agreement in the language of legal discourse, I believe that the trial court abused its discretion by revoking Marlik’s probation and imposing the sentence that it did.
Before turning to the merits of this case, it is necessary to address the fact that the majority decides this case on the technicality that Marlik was deprived of his right of allocution. This issue was never argued by Marlik; was never considered — let alone decided — by the Appellate Court; and has nothing to do with the issue that we certified.5 See footnote 21 of the majority opinion. Perhaps most importantly, this issue has absolutely nothing to do with the outcome in this case. While I agree that the trial court committed a serious error by *255depriving Marlik of his right of allocution, the transcript strongly suggests that there was nothing Marlik possibly could have said that would have changed the order of the trial court. See the excerpts from the colloquy between Marlik and the court that occurred at the end of the violation of probation hearing, which is set forth later in this dissent. Significantly, this is not a case in which the trial court simply forgot to ask Marlik whether he wished to be heard. In this case, Marlik repeatedly implored the court to listen to him. Again and again, the trial court refused these requests.
I now turn to the issue that this case is actually about. In order to fully understand the abuse of discretion in this case (and the grave accusation that Marlik’s mother leveled against the trial court), I find it necessary to discuss the facts underlying Marlik’s initial conviction as a youthful offender.6 At approximately 5:30 on the morning of June 7,1995, an African-American man allegedly groped a 200 pound white woman while she sat on the front steps of her house and smoked a cigarette. Several hours later, a police officer drove the complainant around the area of the assault in an effort to find the assailant. During this drive, the complainant was inattentive, as she had had only four hours of sleep the night before. The officer pointed to Marlik, who was walking toward his school bus, and asked the complainant if he was the assailant. She responded in the affirmative. At a bench trial before the same judge who ultimately revoked Marlik’s probation, the complainant once again identified Marlik as the assailant.
The assault occurred during the darkness of 5:30 in the morning, and the complainant had not been wearing her glasses. Nevertheless, the complainant provided the *256police with a detailed description other assailant before she identified Marlik on the morning of the assault. According to this description, the assailant bears little resemblance to Marlik, except that they are both African-American. The complainant told the police that the assailant had a medium black skin tone, big round eyes, and a medium build. None of these details describes Marlik, who has very dark skin, almond-shaped eyes, and a slender build. In addition, Marlik’s clothing was completely different from the clothing worn by the assailant. Moreover, Marlik was sixteen years old at the time of his arrest, and the complainant stated that her assailant was between eighteen and twenty years old. The complainant’s in-court identification was not corroborated by any other evidence.
Marlik presented a defense of mistaken identity. More specifically, he testified that he had overslept on the morning of the alleged assault. As we know, Marlik had a habit of oversleeping. Marlik testified that he was in bed, fast asleep, at 5:30 on the morning of the assault. His uncle corroborated this account. William Curtis, the director of a Danbury youth center, testified that Marlik is not an aggressive person and has no history of committing sexual assault or any similar offense.
Marlik’s case was both simple and compelling: (1) it was dark at the time of the assault; (2) the complainant was not wearing her glasses at the time of the assault; (3) Marlik was asleep at the time of the assault; and (4) the initial description of the assailant did not describe Marlik. Despite these evidentiary difficulties, the trial court found Marlik guilty of sexual assault in the third degree. In order to rationalize this judgment, the trial court relied upon an inculpatory fact that had no evidentiary foundation: it announced that the complainant saw the assailant’s face when he used a match to light a cigarette. Although the complainant testified that the assailant smoked a cigarette, there was not a shred of *257evidence before the trial court that tended to suggest that the complainant ever got a good look at his face.
The following colloquy took place at the sentencing:
“[Marlik’s Mother]: . . . [The assailant] was not my son. The whole description of the person is not my son, but there is nothing I could do about it.
“The Court: . . . The court heard the evidence and made a decision on whether it believed your son — it didn’t. . . .
“[Marlik’s Mother]: [I]t’s not my son and it’s totally a whole different description—
“The Court: As far as this proceeding is concerned, it’s your son, he’s been convicted of it.
“[Marlik’s Mother]: Yeah, but in reality, that’s not right—
“The Court: Reality aside, he is the person who did it as far as this court is concerned—
“[Marlik’s Mother]: Yeah.
“The Court: — and there will be no more discussion about that — that’s over.
* *
“[Marlik’s Attorney]: . . . [N]othing’s to be gained by putting him in jail ....
“The Court: Counselor, I’ve heard that all my life; nothing is to be gained from it. What’s to be lost by it? Take him off the street where he can’t get into — do any more harm.
“[Marlik’s Attorney]: [Probation will] force him to follow the rules.
*258“The Court: It’s going to postpone the inevitable, that’s all it’s going to do.
* * =!■•
“I don’t care. I’ll give you one chance. You’re not going to make it, I don’t think.
* * *
“Now, don’t come back in here, again, ever, and tell me that your son didn’t get an opportunity. He’s getting an opportunity now. If he throws it away, it’s his fault, not ours.
* * *
“Nobody makes [Marlik] do anything except what he wants to do when he wants to do it.
“[Marlik’s Mother]: Believe me, I try. I do try. I’m not easy on him. I try.
“The Court: Well, it hasn’t been too successful, let’s put it that way.”
The trial court sentenced Marlik to a prison term of three years as a youthful offender, suspended the sentence, and placed him on probation.
Before being placed on probation, Marlik had been absent from school sixty times, tardy fifty-nine times, and suspended six times. While on probation, Marlik followed a sharp upward trajectory of improvement. He was absent only twice; each time, he was in bed with the flu. He was suspended only once, for leaving school grounds during recess to buy a can of soda from a nearby store.71 recognize that Marlik was often tardy. He was tardy because he habitually overslept.
*259After he had been on probation for five months, Marlik was arrested on a warrant that was issued because he had violated the terms of his probation by being late to school. During his probation, Marlik had become substantially more diligent about his studies. It is apparent to me that probation — as opposed to incarceration — promoted the best interests of Marlik, the best interests of society, and the interests of justice. Recognizing this fact, Shaun Ratchford, the director of a program for students needing academic assistance in which Marlik was enrolled, offered his “strong recommendation that violation of Marlik’s probation [should] not result in incarceration . . . .” (Emphasis in original.) The complainant from the underlying offense joined in this recommendation.
Although Marlik was arrested for violating the terms of his probation on May 9,1996, a special public defender was not appointed to represent him until September 12, 19968. Apparently, the trial court continued the case multiple times during the intervening four months. Just six days after she was finally appointed, Marlik’s attorney sought to retain a psychologist — at the state’s expense— to evaluate Marlik.9 Marlik’s attorney intended to present *260the results in his defense at the hearing on the violation of his probation. Marlik met with the psychologist for the first time on October 8,1996, foraninety minute appointment.10 Additional appointments were scheduled for October 21 and October 28.
The same trial judge who had convicted and sentenced Marlik conducted a probation violation hearing on October 17,1996 — a few days before Marlik’s second scheduled appointment and just more than one week before his third and final scheduled appointment. Marlik’s attorney sought a continuance because the psychologist had not yet completed her evaluation. The trial court’s sole response to this request was to ask “Is there anything else?” and — upon being told that there was not — informed the sheriff that “[Marlik is] remanded to custody . . . .” For all intents and purposes, the trial court ignored the public defender’s request for a continuance. In so doing, the trial court clearly acted upon its sense that “the probation system [has] become ajoke” and that “[w]e’re continuing cases . . . until they go out of style.” While it is true that four months elapsed between the time when Marlik was arrested for violating his probation, it is apparent that this delay was not Marlik’s fault.11 More to the point, whether or not there is any merit to the trial court’s obvious frustration, the court should not have sought catharsis by depriving a sixteen year old of his liberty.
In my view, the trial court abused its discretion by refusing to consider the psychologist’s report before (1) finding that Marlik had violated his probation and (2) sentencing him to spend three years of his life behind bars. The majority counters that Marlik “has failed to demonstrate how the psychiatric evaluation possibly could have had any bearing on the court’s finding of a *261violation.” This assertion is silly. If the psychologist’s report had demonstrated that Marlik’s tardiness was attributable to psychological difficulties that were beyond his control, then of course this evidence would have been relevant to the issue of wilfulness.12 Equally important, the psychologist could have testified as to (1) whether incarceration held any promise of contributing to Marlik’s rehabilitation and (2) whether Marlik represented a threat to any members of the community. Accordingly, even if the trial court had found a wilful violation after considering the psychological evaluation, the psychologist’s testimony might have enabled the court to realize that sentencing a sixteen year old to spend three months in jail for each of the twelve times that he was late for class was so grotesquely disproportionate as to constitute an abuse of discretion.
The following colloquy took place at the end of the trial court’s hearing on Marlik’s violation of the terms of his probation:
“The Court: . . . The court is tired of people who abuse the violation of probation — the probation system [has] become a joke. We’re continuing cases on here until they go out of style ....
“[Marlik is] ordered committed to the custody of the commissioner] of correction ....
“[Marlik’s Attorney]: Your Honor, I’d like to be heard on sentencing. I didn’t have any opportunity to be heard *262on sentencing after you found the violation of probation.
“The Court: Go ahead.
“[Marlik’s Attorney]: . . . [T]he school recommends that he not be incarcerated, but [rather] placed in a residential placement. ... I think that ought to be considered by the court and that we have time to complete the [psychological] evaluation and find an appropriate residential placement for [Marlik].
“The Court: Is there anything else? Is there anything else?
“[Marlik’s Attorney]: No, Your Honor.
“The Court: He’s remanded to custody, Sheriff. . . .
“[Marlik]: Your Honor, I’m trying.
“The Court: He’s remanded to custody, that’s the end of it. Now.
“[Marlik]: Your Honor, I’ll start going to school.
“[Marlik’s Mother]: Your Honor, [he’s getting] railroaded] ....
“[Marlik]: Your Honor, can I please talk to you—
“[Marlik’s Mother]: If I would have known this was going to [happen], I would have had witnesses here to talk in my son’s favor. You didn’t even allow him that.
“[Marlik]: Your Honor, please. Please.
“[Marlik’s Mother]: He’s not a bad kid. He’ll change, Your Honor, but you don’t even give us a chance to prove it.
“[Marlik]: Your Honor, Ijust want to — I just want to—
“[Marlik’s Mother]: He did not commit that crime.
“The Court: Sheriff. You [are] remanded to custody. Go. . . .
“[Marlik’s Mother]: If he was a white kid, he wouldn’t be—
*263“[Marlik]: [I’ve been] trying since I got out last time, [I’ve been] doing good. I go to school, I’ll look for a job, Your Honor.
“[Marlik’s Mother]: He didn’t rape no white woman.
“[Marlik]: Your Honor, can I please talk to you please. Talk to me, please. I want to talk to you—
“[Marlik’s Mother]: It’s not fair to my son.
“[Marlik]: Please, Your Honor.
“[Marlik’s Mother]: You’re not fair to my son.
“The Court: Your son has been given every opportunity, I told you that at the sentencing.
“[Marlik’s Mother]: No, it’s not fair.
“The Court: And I told you that at the sentencing.
“[Marlik’s Mother]: No, it’s not fair.
“The Court: I’ve heard you before.
“[Marlik’s Mother]: It’s not fair.
“The Court: There was no—
“[Marlik’s Mother]: It’s not fair.
“The Court: There was no attempt to have you heard this time.
“[Marlik’s Mother]: No, you railroad[ed] and hurt my child.
“The Court: That’s all.”
More than 800 days of Marlik’s life have been irretrievably lost to the horrors of prison. Unfortunately, I have no power to undo that.13 Because it is all that I can do, *264I dissent from the majority’s conclusion that the trial court did not abuse its discretion by revoking Marlik’s probation, thus sentencing a sixteen year old to spend three months in prison for each of the twelve times that he overslept.

 By the time we entered our order of release, Marlik had been incarcerated for more than 800 days.


 Although the interim per curiam opinion, which I joined, focused on the "dispositional phase of the probation revocation proceeding”; State v. Mourning, supra, 247 Conn. 635; I now conclude for the reasons set forth in this dissent that Marlik is entitled to a new hearing on whether he wilfully violated his probation. See footnote 10 of this dissent.


 In its original opinion released on June 8,1999, the majority conceded that "[t]he state relied solely on [Maxlik’s] tardiness to support its claim that [he] had violated the conditions of his probation." (Emphasis added.) The clairvoyant majority, in an amendment to its original published opinion, now claims that “the state also relied on [Marlik’s] [two] unexcused absences and suspension from school” (based on Marlik’s purchase of a soda off school grounds), notwithstanding the failure of the state to advance those claims in its argument before the trial court. See foot note 8 of the majority opinion.


 The majority states that “[t]his case is not about discrimination, and no such allegation ever has been raised by [Marlik] or defense counsel . . . This statement simply misses the point. It is technically true that Marlik did *254not allege that he was the victim of discrimination; because he was denied his right of allocution, he had no opportunity to do so. It is also technically true that defense counsel did not advance this argument. The whole truth, however, is that Marlik’s mother articulated with unambiguous clarity her opinion that the trial court imposed a draconian sentence upon her child because he was African-American. Far from feeling any desire to “[inject] the specter of racial discrimination into this case,” I simply feel it is my obligation to report the statements that Marlik’s mother made. On the record and in open court, Marlik’s mother expressed her belief that the trial court was swayed by two invidious facts: (1) Marlik is African-American; and (2) the alleged victim of the underlying offense is white. Under the circumstances of this case, we simply cannot ignore this belief, which echoes those held by nearly one half of the respondents to the recent Statewide Public Trust and Confidence Study, supra. In my view, the trial court abused its discretion by failing to make any effort to dispel the appearance of injustice.


 We granted certification limited to the following issue: “Under the circumstances of this case, did the trial court abuse its discretion by revoking [Marlik’s] probation of a conviction as a youthful offender and by sentencing [him] to imprisonment?” State v. Mourning, 244 Conn. 924, 714 A.2d 11 (1998). It is apparent that this question has nothing to do with depriving Marlik of his right of allocution.


 Based upon the record before us, there is a substantial doubt in my mind that Marlik committed the underlying offense. Nevertheless, I realize that this concern lies outside 1he scope of the question that is before the court. See footnote 5 of this dissent.


 There is no evidence in the record suggesting that Marlik knew that his errand constituted an infraction of school rules.


 Although an undated appearance form was filed by an attorney from the public defender’s office on behalf of Marlik, that attorney did not represent him because of a conflict of interest. The conflict was based on the fact that the public defender’s office previously had represented Marlik’s accuser who herself had a prior criminal case that had resulted in a conviction. A special public defender was not appointed as trial counsel until September 12, 1996.


 Trial counsel for Marlik pointed out before the Appellate Court: “The next day [after appointment of trial counsel for Marlik on September 12, 1996] I had contacted the doctor to find out the cost and whether an evaluation could be done. On [September 18] I put in the request for funds, which was granted on October 1. And between October 1 and October 17,1 managed to get at least one appointment in with the doctor. So I did indicate to the [trial] judge at the beginning,‘this is what I’ve done. . . . And we just haven’t had time to get it finished because we had to go through the public defender’s office and get the funds.’ And that was why I was requesting a continuance so that I could have that evidence to present. And the [trial] judge did not permit that. He precluded me from presenting evidence that would support our proposition that [Marlik] was still receiving the . . . benefits of probation and that probation should be continued.”


 The evaluation was delayed until early October because it took a considerable amount of time to obtain approval for the funds used to retain the psychologist. See footnote 12 of the majority opinion.


 As discussed previously, Marlik’s attorney sought to retain a psychologist just six days after she was appointed. See footnote 9 of this dissent.


 The trial court was required to make an inquiry “into the reasons for the failure to obey the conditions of probation and an assessment ... as to whether those reasons fall into the category of willful disobedience of the court’s sentence .... See Bearden v. Georgia, 461 U.S. 660, 103 S. Ct. 2064, 76 L. Ed. 2d 221 (1983).” State v. Cooley, 3 Conn. App. 410, 414, 488 A.2d 1283, cert. denied, 196 Conn. 805, 492 A.2d 1241 (1985).
Furthermore, the majority’s claim of irrelevance disregards the fact that the trial court authorized the expenditure of $1000 of the state’s funds in order to conduct a psychological evaluation of Marlik. Clearly, the trial court believed at one point that such an evaluation might have some bearing upon its deliberations. Having made such a determination, I believe that the trial court abused its discretion by revoking Marlik’s probation just days before the state-sponsored evaluation was scheduled to have been completed.


 In my view, the state has an obligation to make appropriate professional services available to Marlik, in an effort to (1) address the trauma caused by his incarceration and (2) compensate for any education that he may have missed.